DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments and Remarks filed on 06/16/2021 in response to the Office Action of 03/17/2021 are acknowledged and have been entered.
Claims 1, 51-61, 68 are canceled. Claims 40, 64, 65, 67, and 69-70 are amended. Claims 71-74 are added.
Claims 40, 62-67, 69-74 are pending and under consideration.

Objections Withdrawn
Objections to claims 65 and 67 are withdrawn due to amendment.
            
Rejections Withdrawn
The rejections of claims 40, 62-67, 69, and 70 as indefinite under 35 U.S.C. 112(b) are withdrawn due to amendment.
The rejections of claims 40, 62, 63, and 69 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,709755B2 are withdrawn due to amendment.
The rejections of claims 40, 62, 63, 68 and 69 on the ground of nonstatutory double patenting as being unpatentable over 1-14, 17-26 and 30 of U.S. Patent No. 9,637,734B2 are withdrawn due to amendment.
The rejections of claims 40, 62-70 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodandapani, et al. (US 2012/0108455A1), and the CRC Handbook ("Selected Values of Thermodynamic Quantities for the Ionization Reactions of Buffers in Water," in CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL) are withdrawn due to amendment.
The rejections of Claims 40, 62, and  64-70 under 35 U.S.C. 102(a)(1) as being anticipated by Schröter et al. (Schröter, C., Günther, R., Rhiel, L. et al. (2015) mAbs 7(1): 138-151) and CRC Handbook ("Selected Values of Thermodynamic Quantities for the Ionization Reactions of Buffers in Water," in CRC Handbook of Chemistry and Physics, 101st Edition 
The rejection of claims 40, 61-70 under 35 U.S.C. 103 as being unpatentable over Kodandapani, et al. (US 2012/0108455A1) as evidenced by the CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL) are withdrawn due to amendment.
The rejections of claims 51-61 and 68 are moot because these claims have been canceled.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 62-67, 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US10961530B2) in view of Kodandapani, et al. (US 2012/0108455A1; cited in the office action of 03/07/2021) as evidenced by the instant specification, University of California at San Francisco (https://www.ucsfhealth.org/medical-tests/lactic-acid-test, 04/29/2019, accessed 07/26/2021; hereafter UCSF) and the CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL; cited in the office action of 03/07/2021) and the National Library of Medicine (https://pubchem.ncbi.nlm.nih.gov/, 07/24/2021, retrieved 07/24/2021).
Igawa teaches a method of isolating tissue-specific antibodies whose antigen-binding activity is depending on the presence of a small molecule, including lactic acid (column 172, lines 10-18). Igawa teaches that the tumor microenvironment is more acidic and has higher level of lactic acid (column 28, lines 30-44).  Igawa teaches a method of preparing a library 
Igawa teaches that the ratio of the antigen-binding activity (in the form of the dissociation constant, KD) of the antigen-binding molecule in the absence of the small molecule to the antigen-binding activity of the antigen-binding molecule in the presence of the small molecule should be 2 or 10 or greater (column 49, lines 57-63). The dissociation constant is a measure of binding activity wherein the value of the constant is lower as the affinity between the binding partners increases. Thus, the ratio of Igawa is a quantitative measure of the dependence of binding of the antigen-binding molecule to the antigen on the presence of the small molecule.  Thus Igawa is selecting antigen-binding molecules with an affinity ratio of 2 or 10 or greater in the presence of the small molecule. 
Igawa does not teach also subjecting the one or more mutant antibodies or antibody fragments to a binding assays comprising (1) a first assay with lactate under tumor microenvironment pH, (2) a second assay with lactate under physiological pH, (3) a third assay without lactate under tumor microenvironment pH, a (4) a fourth assay without lactate under physiological pH; and selecting the antibody with a ratio binding affinity of at least 3.0 or 4.0 between the first assay and the second assay and a ratio of the less than 3 in the third assay and fourth assay.
Igawa does not teach that the mutant antibodies have a higher proportion of charged amino acid residues than the parent antibody.
Kodandapani et al teach a method of identifying conditionally active proteins. Kodandapani generated a library of mutants from a parent antibody (Erbitux®; page 47, [0447], lines 1-3). The library contained many mutant antibodies (page 47, [0447], lines 8-11). Regarding claims 64, 65, 66, and 67, 71, 72, 73, and 74, Kodanapani et al teach measuring the binding activity of the mutant polypeptides of the library under two different conditions, wherein the conditions comprises (1) high lactate at pH 6.0, tumor microenvironment pH, and (2) low lactate at pH 7.4, normal physiological pH (46, [441]; page 47, [450]).  Regarding claims 64-66, 
Mutant polypeptides were isolated with greater activity at pH 6.0 than at a pH of 7.4 (page 47, [450], lines 6-10). Kodandapani, et al. teach selecting an antibody with increased activity ratio of 2 or 5 in low pH to neutral pH (page 4, [0040]; page 108, claim 44). 
             
            Regarding claim 70, Kodandapani et al teach the substitution of histidine for the amino acids of the parent antibody in generating the mutants ([0012], lines 13-15) and further teach that histidine side chains have been identified as being involved in the pH-dependent affinity of an antibody at pH 6.0 compared to pH 7.0 ([0231]).  By definition of the instant specification, histidine is a charged amino acid (paragraph [81]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Igawa with the method of Kodandapani and to identify antibodies with antigen-binding activity which was dependent on the presence of both lactate as well as a low pH to mimic the tumor microenvironment in order to more effectively identify antibodies that is selectively active against tumor cells. It would have been obvious to do this because both Igawa and Kodandapani teach that the tumor microenvironment comprises many differences from normal tissues, including higher lactate concentrations and lower pH (Igawa column 28, lines 34-37, page 1, Kodandapani, [0006]). In addition, both Igawa and Kodandapani teach that because of a lack of specificity for tumor tissue, conventional therapeutic anti-cancer antibodies can exhibit undesirable side effects in healthy tissues (Igawa, column 2, lines 16-34; Kodandapani, page 2, [0011], lines 3-7).
One of ordinary skill could have achieved the predictable result of obtaining antibodies with binding activity that depends on both high lactate and low pH by testing the binding of the antibody to the antigen under different conditions and comparing the binding activities in order to select an antibody that has the highest binding affinity in a tumor microenvironment.  Following the teachings of Igawa and Kodandapani, one of ordinary skill would have measured binding affinity of the antigen binding protein under a condition comprising pH 6.0 and in the presence of high lactate (corresponding to assay 1 of instant claim 



    PNG
    media_image1.png
    282
    593
    media_image1.png
    Greyscale

In order to obtain antibodies with binding activity that depends on tumor microenvironment, which has higher lactate (+lactate) concentrations and low pH, one of skill in the art would use the method of Igawa and Kodandapani and select an antibody with a binding activity that is at least 4 times higher in the first assay than in the second assay and less than 3 times higher in the third assay than the fourth assay through routine optimization based on the selection methods taught by Igawa and Kondanpani.  Igawa et al. teach selecting antigen binding with a ratio of binding of at least 2 or 10 in the presence of the molecule; and Kodandapani,et al teach selecting an antigen binding with a ratios of activity between the two assay conditions of 2 or 4. It would be obvious to one of skill in the art, motivated by the teachings of Igawa and Kodandapani, would be motivated to select antibodies with binding activity that depends on tumor lactate and tumor pH and thus would select antibodies for which the binding activity in the first assay was greater than the second assay, and the third assay was greater than the forth assay.

Further, it would have been obvious to one of ordinary skill to mutate some uncharged residues to histidine, thus increasing the proportion of charged residues, because Kodandapani teaches that histidines are involved in changing the pH dependence of antibody binding activity.
One of ordinary skill would have been motivated to modify the method of Igawa with the method of Kodandapani in order to identify anti-tumor antibodies with greater specificity and fewer side effects due to lower binding to normal tissues. Therefore, the modified method of .


            Conclusion
	All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643